                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

  JEFFREY A. BIVENS,                              )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )            No. 1:20-CV-316-JRG-CHS
                                                  )
  CENTURION, TONY PARKER, and                     )
  DR. CAMPBELL,                                   )
                                                  )
                Defendants.                       )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff filed a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is

 proceeding as to Plaintiff’s claims that Defendants have denied him adequate medical care in

 violation of his constitutional rights [See Doc. 5 at 6]. Defendants Centurion of Tennessee, LLC

 (“Centurion”) and Dr. Orville Campbell (“Dr. Campbell”) have each filed motions to dismiss

 Plaintiff’s claims against them [Docs. 15 and 19]. Plaintiff has submitted responses in opposition

 to the motions [Docs. 21-24, 26], and the moving Defendants have each filed a reply thereto [Docs.

 28 and 29]. Having fully considered the parties’ arguments and the applicable law, the Court finds

 that the motions to dismiss [Docs. 15 and 19] should be DENIED, for the reasons set forth below.

 I.     MOTION TO DISMISS STANDARD

        To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. A claim for relief is implausible on its face when “the well-

 pleaded facts do not permit the court to infer more than the mere possibility of misconduct.” Id.




Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 1 of 8 PageID #: 242
 at 679. When considering a plaintiff’s claims, all factual allegations in the complaint must be

 taken as true. See, e.g., Erickson v. Pardus, 551 U.S. 89, 93-94 (2007).

 II.    PLAINTIFF’S RELEVANT ALLEGATIONS

        Plaintiff, an inmate housed in the Bledsoe County Correctional Complex (“BCCX”), has

 been prescribed an acid inhibiting medication for treatment of Gastroesophageal reflux disease

 (“GERD”) since 2002 by various physicians of the Tennessee Department of Correction

 (“TDOC”) [Doc. 1 at 3]. For the past five years, he has been prescribed omerprazole, the generic

 form of Prilosec, which he claims is “[a] more effective form of treatment with positive results and

 less harm to his body” [Id.].

        Plaintiff contends that he was advised at a chronic care visit on July 9, 2020, that his

 omerprazole prescription was denied as unnecessary by Dr. Campbell despite approval of the

 medication by BCCX’s on-site physician [Id. at 3-5, 7]. Plaintiff claims that he filed a grievance

 against Health Services Administrator Katie Campbell and Dr. Campbell for refusing to provide

 him adequate medication [Id. at 4].

        Plaintiff maintains that TDOC Policy 113.70, states that “[a]ll OTC (Over-the-Counter)

 medications listed on the approved OTC list, and available at the site, shall be obtained by the

 inmate via commissary, unless the inmate is determined to be indigent by the Health

 Administrator, or their designee” [Id. at 6]. Plaintiff contends that this policy is unconstitutional,

 as purchasing an effective dose of a chronically needed medication off commissary requires the

 inmate to choose between living necessities and medical care [Id.]. Plaintiff also alleges that the

 policy removes medical supervision for inmates taking medications for chronic illness [Id.].

 Plaintiff contends that Centurion deliberately manipulates the policy in order to cut cost and

 increase profits, while TDOC implemented and retains the policy to increase its revenue [Id.].



                                                   2
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 2 of 8 PageID #: 243
 III.   DEFENDANTS’ ALLEGATIONS

        Defendant Centurion argues that Plaintiff’s claim against it should be dismissed because

 Plaintiff failed to exhaust his available administrative remedies prior to filing suit [Doc. 15 at 2].

 Next, Centurion claims that the allegations in Plaintiff’s complaint fail to state a claim against it

 under § 1983 [Id. at 3]. Finally, Centurion contends that Plaintiff’s claim sounds in negligence,

 and thus, the Court should dismiss it due to Plaintiff’s failure to comply with the Tennessee Health

 Care Liability Act (“THCLA”) [Id. at 3-4].

        Dr. Campbell also maintains that Plaintiff has failed to state a § 1983 claim against him,

 and that Plaintiff’s claim is properly governed by the THCLA [Doc. 19 at 2-3].

 IV.    DISCUSSION

        A.    Failure to State a Claim under § 1983

        Plaintiff’s allegation that Defendants denied him proper medical care implicates the Eighth

 Amendment’s prohibition against cruel and unusual punishment, which proscribes acts or

 omissions that produce an “unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S.

 294, 297 (1991). The Eighth Amendment “forbids prison officials from unnecessarily and

 wantonly inflicting pain on an inmate by acting with deliberate indifference toward [his] serious

 medical needs.” Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004) (quoting

 Estelle v. Gamble, 429 U.S. 97, 104 (1976)) (internal quotation marks omitted). An Eighth

 Amendment claim for the denial of adequate medical treatment is composed of two parts: (1) an

 objective component, which requires a plaintiff to show a “sufficiently serious” medical need; and

 (2) a subjective component, which requires the plaintiff to show the defendants acted with

 “deliberate indifference” to that need. Farmer v. Brennan, 511 U.S. 825, 834, 842 (1994). This

 subjective state of deliberate indifference requires a plaintiff to show that “the official knows of

 and disregards an excessive risk to inmate health or safety; the official must both be aware of facts

                                                   3
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 3 of 8 PageID #: 244
 from which the inference could be drawn that a substantial risk of serious harm exists, and he must

 also draw the inference.” Id. at 837.

        However, the fact that a prisoner might disagree with the adequacy of care given does not

 implicate the Constitution. Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir. 1996). This is

 because “federal courts are generally reluctant to second guess medical judgments and to

 constitutionalize claims which sound in state tort law.’” Id. Thus, differences in the opinions of

 inmates and medical personnel regarding the appropriate treatment, even where the prisoner is

 ultimately misdiagnosed and therefore inadequately treated, is not enough to state a claim of

 deliberate indifference. See, e.g., Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995);

 Gabehart v. Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997). Accordingly,

 deliberate indifference requires a mental state amounting to criminal recklessness — negligence is

 insufficient. Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013) (citing Farmer, 511 U.S. at

 834, 839–40).

                 1.       Centurion

        Defendant Centurion states that Plaintiff concedes that Centurion is following TDOC

 policy 113.70 in denying him prescribed medication and argues that Plaintiff has failed to

 demonstrate that Centurion has violated his constitutional right as a result of its official policy or

 custom [Doc. 15 at 3].

        “[A] municipality cannot be held liable solely because it employs a tortfeasor — or, in

 other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

 Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Rather, to demonstrate municipal

 liability, a plaintiff must identify a municipal policy or custom and show that his particular injury

 was incurred due to the execution of that policy. See Garner v. Memphis Police Dep’t, 8 F.3d 358,

 364 (6th Cir. 1993) (citation and quotation marks omitted). Plaintiff’s claim against Centurion, a

                                                   4
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 4 of 8 PageID #: 245
 private corporation providing medical care to inmates in various penal institutions, is assessed with

 the same municipal-liability standards. See Thomas v. Coble, 55 F. App’x 748, 448-49 (6th Cir.

 2003); Street v. Corr. Corp. of Am., 102 F.3d 810, 817-18 (6th Cir. 1994). Accordingly, to prevail

 on a § 1983 claim against Centurion, Plaintiff “must show that a policy or well-settled custom of

 the company was the ‘moving force’ behind the alleged deprivation” of his rights. Braswell v.

 Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011).

        The Court finds Centurion’s arguments without merit. Plaintiff alleges in his complaint

 that Centurion manipulates TDOC policy in order to remove inmates from their prescription

 medication and reduce medical supervision of those medications in order to cut costs and increase

 profits [See, e.g., Doc. 1 at 5-6]. He also maintains that the decision of whether an inmate is

 indigent, and thus exempt from having to purchase OTC medication under TDOC policy, is left to

 Centurion’s Health Administrator or their designee [Id.]. Accordingly, as the Court stated in its

 screening order, Plaintiff’s complaint sufficiently alleges that he has been denied adequate medical

 care due to a policy or custom of Centurion.

              2.        Dr. Campbell

        In his motion to dismiss for Plaintiff’s failure to state a claim under § 1983, Dr. Campbell

 argues that Plaintiff’s allegations fail to establish the subjective component of the deliberate

 indifference test [Doc. 18 at 4-5]. Dr. Campbell notes that Plaintiff alleges that he discontinued

 Plaintiff’s medication and medical supervision “with no actual knowledge” of Plaintiff’s needs

 [Id. at 5, citing Doc. 1 at 5]. Dr. Campbell argues that this allegation is insufficient to establish

 that he “subjectively perceived a risk of harm and then disregarded it.” Comstock v. McCrary, 273

 F.3d 693, 703 (6th Cir. 2001) (citing Estelle, 429 U.S. at 106). Dr. Campbell also avers that he

 cannot be held constitutionally liable for “merely following the mandatory policy” of TDOC

 regarding OTC medications [Doc. 18 at 6].

                                                  5
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 5 of 8 PageID #: 246
         In his complaint, Plaintiff maintains that an onsite provider twice wrote Plaintiff a renewal

 for his prescription, and that it twice was denied by Dr. Campbell “with no actual knowledge of

 the patient or the patient’s needs” [Doc. 1 at 5, 7]. First, the Court finds that Dr. Campbell cannot

 insulate himself from constitutional liability by claiming he was merely following TDOC policy;

 constitutional requirements for medical care do not hinge upon compliance with TDOC policy.

 Second, while Plaintiff’s allegations are insufficient to necessarily establish that Dr. Campbell

 denied his prescription knowing that Plaintiff would be harmed, Plaintiff has alleged that Dr.

 Campbell either had subjective knowledge or failed to obtain any knowledge about the health

 issues warranting the local provider’s repeated submission of Plaintiff’s prescription request.

 Either way, the Court finds that at this stage of the litigation, Plaintiff’s allegations are sufficient

 to state an Eighth Amendment claim against Dr. Campbell. See Farmer, 511 U.S. at 843 n.8

 (noting official “may not escape liability if the evidence showed he merely refused to verify

 underlying facts that he strongly suspected to be true, or declined to confirm inferences of risk that

 he strongly suspected to exist”).

         B.      Exhaustion of Remedies

         Defendant Centurion also alleges that Plaintiff’s claims against it should be dismissed

 because Plaintiff failed to exhaust his available administrative remedies as required by the Prison

 Litigation Reform Act [Doc. 16 at 3]. Specifically, Centurion maintains that Plaintiff “failed to

 grieve any conduct or policy of Defendant Centurion of Tennessee, LLC, instead focusing solely

 on Health Services Administrator Katie Campbell and ‘Dr. Campbell’” [Id.]. Plaintiff’s grievance

 records are attached to Centurion’s motion. 1


         1
           Because exhaustion of administrative remedies is an affirmative defense that the
 defendant must plead and prove, the Court finds summary judgment the more appropriate vehicle
 for raising this defense. Jones v. Bock, 549 U.S. 199, 215-16 (2007); see also Anderson v. Jutzy,
 175 F. Supp. 3d 781, 787 (E.D. Mich. 2016) (“The summary judgment motion is especially well

                                                    6
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 6 of 8 PageID #: 247
         Plaintiff claims to have fully exhausted his administrative remedies, asserting that he

 “presented the facts related to his complaint to the state prisoner grievance procedure” [Doc. 1 at

 3, 5]. Plaintiff avers that the grievance stated his diagnosis and health issues, and it tied the denial

 of his medications to the cost-cutting practices of TDOC and Centurion [Id. at 5]. Therefore, the

 Court finds that Plaintiff has alleged that he grieved the facts forming the basis of his § 1983

 complaint. Centurion has not produced any proof indicating that further specificity was required

 to comply with the administrative grievance process. Therefore, Centurion’s motion to dismiss on

 this ground will be denied.

         C.    Tennessee Health Care Liability Act

         Finally, Defendants Centurion and Dr. Campbell maintain that Plaintiff’s complaint should

 be dismissed because it is rooted in the Tennessee Health Care Liability Act, and Plaintiff has not

 complied with its pre-suit notice and certificate of good faith requirements [Doc. 15 at 3-4 and

 Doc. 19 at 3, each citing Tenn. Code Ann. § 29-26-121 (written notice of claim) and § 29-26-122

 (certificates of good faith)]. However, Plaintiff’s complaint clearly states his intention to pursue

 a constitutional claim for the denial of medical care [Doc. 1 at 2]. Accordingly, the THCLA is not

 implicated and this issue is without merit. Centurion and Dr. Campbell’s motions to dismiss on

 this ground will be denied.

 V.      CONCLUSION

         For the reasons set forth above, Defendants Centurion and Dr. Campbell have failed to

 demonstrate that they are entitled to be dismissed from this action. Accordingly, their respective


 suited to pretrial adjudication of an exhaustion defense, because proof of lack of exhaustion
 generally requires resort to matters outside the pleadings, such as affidavits or documentary
 evidence.”). Regardless, consideration of these records does not alter the Court’s conclusion as to
 this issue [See Doc. 15-1].


                                                    7
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 7 of 8 PageID #: 248
 motions [Docs. 15 and 19] are DENIED, and these Defendants are ORDERED to file an answer

 or other responsive pleading to Plaintiff’s complaint within twenty-one (21) days of entry of this

 order.

          Further, Plaintiff is ORDERED to immediately inform the Court and Defendants or their

 counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the duty

 of a pro se party to promptly notify the Clerk and the other parties to the proceedings of any change

 in his or her address, to monitor the progress of the case, and to prosecute or defend the action

 diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within fourteen

 (14) days of any change in address may result in the dismissal of this action.

          So ordered.

          ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                  8
Case 1:20-cv-00316-JRG-CHS Document 30 Filed 04/28/21 Page 8 of 8 PageID #: 249
